Guaranteeing independent impact assessments (short presentation)
The next item is the report by Mrs Niebler, on behalf of the Committee on Legal Affairs, on guaranteeing independent impact assessments.
Mr President, Mrs Reding, ladies and gentlemen, let me perhaps introduce the topic with a few examples. Greece and other states are heavily in debt, although billions from the structural funds have been poured into these countries for many years. How can we improve the use of these resources and how can the utilisation of these resources be better controlled?
My second example relates to Eurobonds. What effect do they have on the European budget?
Thirdly, if we were to introduce a financial transaction tax in Europe, what would the consequences be? For all these questions, Parliament demands in its reports that a regulatory impact assessment be carried out. After all, we need facts in order to be able to take politically sound decisions. That is what my report on improving the guarantee of independent impact assessments is all about.
This is not a new issue. It has occupied us, together with other issues concerning the improvement of legislation, for over ten years. However, despite all the efforts of the Commission to improve its impact assessment as well as those that we have made in this regard in the European Parliament, the quality of the impact assessment is still in need of improvement. My report puts forward proposals for how, with regard to the European Commission and the impact assessments that it carries out, as well as with regard to Parliament's impact assessment studies, we can succeed in bringing about this improvement.
In terms of its content, the report is divided into four sections. Firstly, there are general requirements for impact assessments at European level. The second section contains proposals directed at the European Commission and it lists potential areas where improvements can be made. In the third section, I discuss how we in the European Parliament can better optimise the regulatory impact assessment as an instrument. In the last section, I then propose that we in Parliament create an autonomous impact assessment structure.
With regard to the general requirements for impact assessments at European level, it is important to note that we need to move away from pure cost analysis towards an examination of the economic, social and health-related impact of legislation at European level. Secondly, I think it is important that we carry out an SME test in connection with all regulatory impact assessments and also examine the effect on industrial competitiveness in Europe. Thirdly, in this report, we propose the early publication by the Commission of road maps of proposed legislation in order to give Parliament and the stakeholders the opportunity to express their opinions during the consultation period.
With regard to the European Commission, we call, in particular, for the members of the Impact Assessment Board that was set up a while ago in the Commission to be independent and for the parliamentary committees to be involved in the work at an early stage. With regard to Parliament, we believe it is important for us actually to utilise the regulatory impact assessment as an instrument. Up to now, a few committees have been using it, but I think we need to make much more extensive use of this instrument in our discussions in Parliament. If we succeed in developing Parliament's own resources and establishing an autonomous structure under the leadership of Members of this House in order to develop a method that allows us to carry out professional regulatory impact assessments within the European Parliament, then I believe we will have achieved a great deal with this report. I hope it will receive your support tomorrow in the vote.
(FR) Mr President, Baroness Ashton, impact assessments enable us to perform our role as legislator. Their bad reputation is partly explained by the risk of manipulation. We may request them in the light of public opinion. They may be serious and scientifically correct. Take, for example, the impact assessment that the Committee on Women's Rights and Gender Equality commissioned for the purposes of the directive on maternity leave. It was so unusable that we regretted having spent taxpayers' money.
Thank you, Mrs Niebler, for the work you have put into preparing the resolution. Your efforts help us to legislate better for the benefit of citizens in the Member States.
(CS) Mr President, I am tabling a report on the external dimension of the European Union and on corporate social responsibility. I took an extremely critical approach when drafting this report because it is very frequently the case that hypocritical positions are adopted during negotiations with countries which are not EU Member States. If we want to demand that they respect the same principles that we respect within the European Union, then it is imperative that we do the same. We cannot demand compliance with the International Labour Organisation's fundamental conventions and then allow these conventions to be violated by certain Member States. I also state in the report that ...
(The President cut off the speaker)
Mr President, I warmly thank our rapporteur, Mr Falbr, for his work, and despite his initial concerns, the report remains very strong. Speaking on behalf of the Greens/EFA Group, I would emphasise once again that the International Labour Organisation's role should be strengthened. Voluntary corporate social responsibility is a good thing but the primary role in promoting and protecting human rights belongs to states and international organisations.
We do not think that legally binding standards should be avoided in the field of corporate responsibility: in Europe, we should create additional standards for company reporting. On the other hand, the violation of fundamental principles and rights at work cannot be used as a legitimate comparative advantage. Europe should promote its social model and improve, rather than reduce, social standards both internally and externally.
(DE) Mr President, I apologise for taking the floor once again, but I believe that some confusion has arisen, because my fellow Members are not currently discussing my report, but the report on social responsibility, which will be debated later.
Perhaps we could first finish the debate on the subject of the impact assessment - I believe Mr Baldassarre had asked to speak on the subject of my report - and then we can move on to the next report.
Thank you, Mrs Niebler. The problem gradually became clear to me, too. We have a minor Internet problem. I do not have the correct list of speakers, either. The display board is also still showing the Klinz report. That is presumably why some Members were a little irritated. Thus, we are now debating the report by Mrs Niebler on guaranteeing independent impact assessments.
Mr President, yes I agree, it is very important that we have independent economic impact assessments of EU regulations. These place a very significant cost on business, on the economy and, of course, on the pockets of ordinary citizens.
Now I recently published the latest addition of my periodic study, 'How Much Does the European Union Cost Britain?', which is available on my website. Just one element of these costs is, of course, EU over-regulation. Now, using the government's own figures - the UK Government's own figures - the Open Europe think-tank calculates the cost of just the top 99 directives currently in force at over GBP 20 billion per annum.
In 2006, Commissioner Günter Verheugen put the cost of EU regulation at an average of 3.5% of GDP; 3.5% of the UK's GDP is almost GBP 49 billion per annum. This is a staggering burden on business and on consumers. Independent impact assessment should, of course, be carried out at the national level but, outside of the European Union, Britain would be free to decide its own level of regulation and it would certainly not be GBP 49 billion per annum.
Mr President, I shall be very brief. First of all, I think that this is an important proposal. This impact assessment is important to us for two reasons. One is to ensure that we are passing regulation that is necessary and effective, but also to stop blaming something called Brussels for everything that goes wrong. National governments and parliaments take responsibility when everything goes right, but when it is wrong they blame Brussels. I think these impact assessments should show just who is responsible and where the blame lies, because it is far too convenient to do that. Furthermore, when you look back at what happened before we had the European Union, the cost of that was absolutely devastating.
Vice-President of the Commission. - Mr President, the Commission welcomes the report, as it supports our smart regulation agenda and aims to strengthen the shared responsibility of the EU institutions in this area.
The Commission also welcomes the fact that the report supports some of its suggestions addressed to the European Parliament through the Smart Regulation Communication, but we also know about the few highly problematic proposals. The Commission has already made clear in its Smart Regulation Communication that it cannot and will not accept requests that would affect its autonomy in carrying out impact assessments - for instance, the externalisation of the Impact Assessment Board - or that would otherwise affect its right of initiative.
Let me recall that the European Court of Auditors, in a recent special report on impact assessments in the EU institutions, has confirmed that the Commission's impact assessment system 'has been effective in supporting decision making within the EU institutions' and in raising the quality of our proposals. The Court of Auditors also found that the Commission has in place the structures needed for smart regulation and that the Impact Assessment Board clearly helps to raise the quality of our impact assessments.
The Commission will take a position on the report after the adoption of the resolution.
The debate is closed.
The vote will take place on Tuesday, 7 June at 12:00.
I would ask all Members for their forbearance with regard to the current discrepancies, as the display is not working.
Written statements (Rule 149)
Impact assessments have a significant effect on legislative activities, which is why new developments are needed, with the establishment of a mechanism independent of those assessments. Therefore, they should not justify a legislative proposal, but rather allow for an objective examination of the facts. This also applies to the scientific opinions of the European Food Safety Authority (EFSA), the methodology of which has been called into question on several occasions, and to public consultations, where the wording of the questions may lead one to expect answers that the Commission's services want to hear. In order to combat these abuses within the legislative process, we call for a clear methodology, an analysis of alternatives and the option not to take any action, as well as maximum transparency and the close involvement of Parliament.